Citation Nr: 0640074	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  03-20 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post 
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1948 to 
February 1950 and from November 1952 to August 1954.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in December 2006.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).  
The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks an evaluation in excess of 30 percent for 
his service-connected post traumatic stress disorder (PTSD).  

In December 2004, the Board remanded this appeal for, among 
other items, a psychiatric examination to determine the 
current status of the veteran's service-connected PTSD.  
Accordingly, in January 2005, a VA social worker conducted an 
examination and found no current PTSD.  The social worker did 
not state whether the claims file had been reviewed.  In a 
March 2006 addendum to the examination, the social worker 
stated that upon a recent review of the claims file, the 
earlier examination findings were confirmed.  In August 2006, 
the RO issued a supplemental statement of the case denying an 
increased evaluation based on that examination.  In a 
November 2006 post-remand brief, the veteran's representative 
argued that an additional remand was required because 1) the 
Board remanded for a psychiatric examination, but the RO 
obtained an examination by a social worker, and 2) because no 
review of the claims file was conducted.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (holding that an additional 
remand is required where the RO fails to comply with the 
terms of an initial remand).  

The Board finds that a VA examination, by a psychiatrist or 
psychologist, after a review of the entire claims file, would 
assist the Board in clarifying the extent of the veteran's 
disability and would be instructive with regard to the 
appropriate disposition of the issue under appellate review.  
See VAOPGCPREC 20-95, 61 Fed. Reg. 10,064 (1996) (stating 
that review of the claims file is required where necessary to 
ensure a fully informed examination or to provide an adequate 
basis for the examiner's findings and conclusions); see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that 
VA's statutory duty to assist includes a thorough and 
contemporaneous medical examination).  Accordingly, this 
matter must be remanded for an additional VA examination by a 
psychiatric specialist upon a review of the claims file.  

Accordingly, the case is remanded for the following action:

1.  The RO must make arrangements for the 
veteran to be afforded a VA psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
The examination must be conducted by a 
psychiatrist or psychologist.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
PTSD:  depressed mood; anxiety; 
suspiciousness; panic attacks; sleep 
impairment; memory loss; flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; difficulty in 
understanding complex commands; impaired 
judgment; impaired abstract thinking; 
disturbances of motivation or mood; 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; impaired impulse 
control; spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a GAF, 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for all 
opinions must be provided.  Any report 
prepared must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


